NONPRECEDENTIAL DISPOSITION
                     To be cited only in accordance with Fed. R. App. P. 32.1



                    United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604
                               Submitted February 21, 2007*
                                Decided February 22, 2007


                                            Before

                      Hon. FRANK H. EASTERBROOK, Chief Judge

                      Hon. RICHARD A. POSNER, Circuit Judge

                      Hon. TERENCE T. EVANS, Circuit Judge

No. 06-2388                                                 Appeal from the United
                                                            States District Court for the
PRINCE E. FORYOH,                                           Northern District of Illinois,
     Plaintiff-Appellant,                                   Eastern Division.
              v.
                                                            No. 05 C 2975
REGINA HANNAH-PORTER,                                       Mark Filip, Judge.
     Defendant-Appellee.


                                            Order

   Prince Foryoh alleges that on July 10, 2001, police stopped his car without rea-
son, ordered him out, searched the car, and arrested him using excessive force. He
was released a few hours later. Criminal charges were filed but dismissed. On May
18, 2005, Foryoh filed this suit under 42 U.S.C. §1983 against Regina Hannah-
Porter, one of the arresting officers. The district court held that the suit is untimely
and granted judgment in defendant’s favor.

   Foryoh’s claim for wrongful arrest accrued when he was released from custody
on July 10, 2001. See Wallace v. Kato, No. 05-1240 (U.S. Feb. 21, 2007). Claims
based on excessive force and unlawful search accrued a few hours earlier the same
day, as soon as Foryoh sustained injury from these wrongs. See Copus v. Edgerton,


    * After examining the briefs and the record, we have concluded that oral argument is unneces-
sary. See Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 06-2388                                                                     Page 2


151 F.3d 646 (7th Cir. 1998); Gonzales v. Entress, 133 F.3d 551 (7th Cir. 1998).
Foryoh did not file suit until almost four years later. Although he maintains that
this court should use the five-year residual statute of limitations under Illinois law,
see 735 ILCS 5/13-205, we have held that the limit for §1983 claims in Illinois is two
years, not five. See Savory v. Lyons, 469 F.3d 667, 672 (7th Cir. 2006); Kalimara v.
Illinois Department of Corrections, 879 F.2d 276 (7th Cir. 1989). We see no reason to
overrule those decisions.

                                                                            AFFIRMED